                                            Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 20-mc-80193-DMR
                                            In Re Application of
                                   8        MULTIFLORA INTERNATIONAL LTD,
                                            et al.,                                         ORDER ON APPLICATION TO
                                   9                                                        CONDUCT DISCOVERY IN FOREIGN
                                                        Applicants.                         LITIGATION PURSUANT TO 28 U.S.C.
                                  10                                                        § 1782
                                  11                                                        Re: Dkt. No. 1
                                  12
Northern District of California




                                               Applicants Multiflora International Ltd. (“Multiflora”), Agrícola Industrial Entre Ríos, S.A.
 United States District Court




                                  13
                                       (“Entre Ríos”), and Agrícola Esperanza Jacobi, S.A. (“Esperanza Jacobi”) filed an application to
                                  14
                                       conduct discovery in foreign proceedings pursuant to 28 U.S.C. § 1782. [Docket No. 1, Verified
                                  15
                                       Ex Parte Application (“App.”).] The motion is suitable for determination without oral argument
                                  16
                                       pursuant to Civil L.R. 7-1(b).
                                  17
                                               Having considered the papers submitted and the relevant authorities, the court grants in part
                                  18
                                       and denies in part Applicants’ section 1782 application.
                                  19
                                       I.      BACKGROUND
                                  20
                                               A.     Factual Background
                                  21
                                               Multiflora is a British Virgin Islands company. Entre Ríos and Esperanza Jacobi are
                                  22
                                       Guatemalan companies. App. at 3. All three entities are part of a Guatemalan corporate group that
                                  23
                                       Applicants refer to as the “Multiflora Companies.” Id.         Multiflora is the majority owner of
                                  24
                                       Esperanza Jacobi. Id. Christian, Olaf, and Allan Rasch are brothers and equal shareholders of
                                  25
                                       Multiflora. Id. They are also indirect owners of Entre Ríos. Id.
                                  26
                                               The Multiflora Companies “focus on the production and export of agricultural products and
                                  27
                                       the importation and selling of agricultural and agro-industrial machinery.” App. at 3. Christian
                                  28
                                         Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 2 of 8




                                   1   Rasch has managed the Multiflora Companies for years. Id. at 4. Recently, Olaf and Allan Rasch

                                   2   began requesting financial information about the Multiflora Companies from Christian Rasch. Id.

                                   3   Christian Rasch refused to provide an accounting related to his administration of the Multiflora

                                   4   Companies. Id. Olaf and Allan Rasch were eventually able to have an audit conducted. Id. The

                                   5   audit revealed that, in October 2019, Christian Rasch had caused Esperanza Jacobi to sell a valuable

                                   6   piece of real estate (the company’s only asset) to a company that is solely controlled by Christian

                                   7   Rasch. Id. Applicants assert that the price for the asset was “extremely undervalued.” Id.

                                   8   Additionally, in March 2020, Christian Rasch allegedly caused Entre Ríos to appoint an

                                   9   administrator who then sold nine of the company’s agricultural properties to another company

                                  10   controlled by Christian Rasch. Id. These properties were also undervalued and there is “no evidence

                                  11   of payment to Entre Ríos in consideration for the transfer of these nine properties.” Id. In April

                                  12   2020, Christian Rasch allegedly took corporate books, documents, and other information relating to
Northern District of California
 United States District Court




                                  13   the Multiflora Companies without authorization. Id.

                                  14          In April 2018, $250,000 was transferred from Multiflora’s bank account to Caban Systems

                                  15   (“Caban”), a U.S. company with a principal place of business in Burlingame, California. App. at 3.

                                  16   In February 2019, there was another transfer from Multiflora to Caban in the amount of $100,000.

                                  17   Id. Caban conducts business in energy storage systems. Id. Alexandra Rasch, Christian Rasch’s

                                  18   daughter, is the CEO and Secretary of Caban. Id. Applicants assert that there is “no legitimate

                                  19   reason” for Multiflora to have transferred money to Caban. Id. at 5.

                                  20          Upon discovering Christian Rasch’s conduct in relation to the various transactions described

                                  21   above, Olaf and Allan caused Applicants’ legal representatives and directors to be replaced with

                                  22   new management and initiated legal proceedings against Christian Rasch and the former

                                  23   administrators. App. at 5. Those proceedings are taking place in Guatamala and include claims for

                                  24   fraud, use of falsified documents, misappropriation, and criminal conspiracy. Id. at 2. Applicants

                                  25   now seek to issue a subpoena to Caban that requests information about that corporation’s

                                  26   transactions with Christian Rasch. App., Ex. A, Subpoena.

                                  27          B.      Procedural History

                                  28          Applicants filed the current application on November 3, 2020. [Docket No. 1.] On
                                                                                        2
                                             Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 3 of 8




                                   1   December 16, 2020, Applicants and Caban filed a stipulation requesting that the court refrain from

                                   2   taking action on the application while they attempted to reach an agreement without court

                                   3   intervention. [Docket No. 4.] The stipulation also provided that if an agreement could not be

                                   4   reached, Caban would file any objections or challenges to the application in the form of a motion to

                                   5   intervene and to quash, which would be filed no later than January 5, 2021. Id. at 3. The court

                                   6   granted the parties’ stipulated request. [Docket No. 5.]         The parties then requested several

                                   7   extensions of this deadline, which the court granted. See Docket Nos. 6, 8, 10. The final deadline

                                   8   for Caban to move to intervene and to quash was February 26, 2021. [Docket No. 10 at 3.] As of

                                   9   June 29, 2021, Caban has not filed any challenges to the application.

                                  10            On March 9, 2021, Applicants notified the court that Caban had produced only 6 documents

                                  11   as a result of the parties’ months-long negotiation and that the documents were insufficient to answer

                                  12   key questions about the transfer of funds from Multiflora to Caban. [Docket No. 12.] Specifically,
Northern District of California
 United States District Court




                                  13   Caban represented to Applicants that it had issued shares to Multiflora as consideration for the

                                  14   transfer of money. Id. at 2. However, Caban then said that it had cancelled those shares and instead

                                  15   issued them to a third company, Gaia Investment Holdings, Corp. (“Gaia”). Id. at 2-3. Applicants

                                  16   were able to determine that Gaia is controlled by Alexandra Rasch and two of her sisters, even

                                  17   though Caban assured Applicants that the recipient of the Caban shares was unrelated to Christian

                                  18   Rasch or his family. Id. at 3-4. Applicants assert that the 6 documents Caban produced do not

                                  19   explain, among other things, whether Caban ever received the transfer of money from Multiflora,

                                  20   whether Christian Rasch had authority to complete that transaction, and whether Gaia paid anything

                                  21   as consideration for the issuance of shares that was initially intended for Multiflora.

                                  22            Because Applicants and Caban have failed to reach an agreement on this dispute, the court

                                  23   turns to the merits of the application.

                                  24   II.      DISCUSSION

                                  25            A.     Statutory Requirements

                                  26            Applicants seek discovery pursuant to 28 U.S.C. § 1782, which states as follows:

                                  27                   The district court of the district in which a person resides or is found may
                                                       order him to give his testimony or statement or to produce a document or
                                  28                   other thing for use in a proceeding in a foreign or international tribunal,
                                                                                         3
                                           Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 4 of 8



                                                      including criminal investigations conducted before formal accusation. The
                                   1                  order may be made . . . upon the application of any interested person and
                                                      may direct that the testimony or statement be given, or the document or
                                   2                  other thing be produced, before a person appointed by the court . . . . To the
                                                      extent that the order does not prescribe otherwise, the testimony or
                                   3                  statement shall be taken, and the document or other thing produced, in
                                                      accordance with the Federal Rules of Civil Procedure.
                                   4
                                       28 U.S.C. § 1782(a). The purpose of section 1782 is “to provide federal-court assistance in the
                                   5
                                       gathering of evidence for use in a foreign tribunal.” Intel Corp. v. Advanced Micro Devices, Inc.,
                                   6
                                       542 U.S. 241, 247 (2004); see also Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84
                                   7
                                       (2d Cir. 2004) (noting that section 1782 has the “twin aims” of “providing efficient means of
                                   8
                                       assistance to participants in international litigation in our federal courts and encouraging foreign
                                   9
                                       countries by example to provide similar means of assistance to our courts”) (citation and quotations
                                  10
                                       omitted). A district court is authorized to grant a section 1782 application where (1) the person from
                                  11
                                       whom the discovery is sought resides or is found in the district of the district court to which the
                                  12
Northern District of California




                                       application is made, (2) the discovery is for use in a proceeding before a “foreign or international
 United States District Court




                                  13
                                       tribunal,” and (3) the application is made by the foreign or international tribunal or “any interested
                                  14
                                       person.” 28 U.S.C. § 1782(a); see also Intel, 542 U.S. at 246-47; In re Republic of Equador, No.
                                  15
                                       10-mc-80255-CRB (EMC), 2010 WL 3702427, *2 (N.D. Cal. Sept. 15, 2010).
                                  16
                                              With respect to the first factor, “a business entity is ‘found’ in the judicial district where it
                                  17
                                       is incorporated or headquartered.” Illumina Cambridge Ltd. v. Complete Genomics, Inc., No. 19-
                                  18
                                       mc-80215-WHO (TSH), 2020 WL 820327, at *3 (N.D. Cal. Feb. 19, 2020). In this case, Caban is
                                  19   a Delaware corporation with its principal executive office in Burlingame, California. 1 Because
                                  20   Caban is headquartered in the Northern District of California, it is subject to section 1782 orders
                                  21   from this court.
                                  22          Second, the requested discovery is for use in three Guatemalan lawsuits against Christian

                                  23   Rasch and other former administrators of Applicants, which are proceedings before a foreign

                                  24   tribunal. See App. at 5. In reviewing section 1782 applications, courts should “generally refrain”

                                  25   from determining whether the requested discovery will be admissible in the foreign proceedings. In
                                       re Veiga, 746 F. Supp. 2d 8, 18 (D.D.C. 2010); see also Weber v. Finker, 554 F.3d 1379, 1384-85
                                  26
                                  27

                                  28
                                       1
                                        The court takes judicial notice of Caban’s registration with the California Secretary of State as
                                       well as its most recent Statement of Information.
                                                                                         4
                                          Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 5 of 8




                                   1   (11th Cir. 2009) (“Section 1782 does not require that every documented discovered be actually used

                                   2   in the foreign proceeding.”). Here, Applicants want information on allegedly fraudulent transactions

                                   3   completed by Christian Rasch when he managed the Multiflora Companies.                  Some of the
                                       transactions at issue include the transfers of money to Caban, which is controlled by Christian
                                   4
                                       Rasch’s daughter. The alleged transactions are directly relevant to Applicants’ fraud and related
                                   5
                                       claims against Christian Rasch and other former administrators. Thus, Applicants have adequately
                                   6
                                       shown that the discovery they seek is for use in a foreign proceeding.
                                   7
                                              Third and finally, the application is made by plaintiffs in those lawsuits, who qualify as
                                   8
                                       “interested persons” by virtue of being parties in the foreign proceeding. Lancaster Factoring Co.
                                   9
                                       Ltd. v. Mangone, 90 F.3d 38 (2d Cir. 1996) (“The legislative history to § 1782 makes plain that
                                  10   ‘interested person’ includes ‘a party to the foreign . . . litigation’.”) (quoting Senate Report at 8,
                                  11   1964 U.S.C.C.A.N. at 3789); Intel, 542 U.S. 241, 256 (“No doubt litigants are included among, and
                                  12   may the most common example of, the “interested person[s]” who may invoke § 1782 . . . .”).
Northern District of California
 United States District Court




                                  13          In sum, the court concludes that Applicants have satisfied the statutory requirements of
                                  14   section 1782. “However, simply because a court has the authority under § 1782 to grant an
                                  15   application does not mean that it is required to do so.” In re Republic of Equador, 2010 WL
                                  16   3702427, at *2 (citing Intel, 542 U.S. at 264). The court next considers whether the requested
                                  17   Subpoena should issue under the discretionary factors listed in Intel.
                                  18          B.      Intel Factors
                                  19          The Supreme Court has identified several discretionary factors that a court should take into
                                  20   consideration in ruling on a section 1782 request: (1) whether the “person from whom discovery is
                                  21   sought is a participant in the foreign proceeding”; (2) “the nature of the foreign tribunal, the
                                  22   character of the proceedings underway abroad, and the receptivity of the foreign government or the
                                  23   court or agency abroad to U.S. federal court judicial assistance”; (3) whether the request “conceals
                                  24   an attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country
                                  25   or the United States”; and (4) whether the request is “unduly intrusive or burdensome.” Intel, 542
                                  26   U.S. at 264-65.
                                  27          With respect to the first discretionary factor, the Supreme Court has stated:
                                  28                  [W]hen the person from whom discovery is sought is a participant in the
                                                                                   5
                                          Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 6 of 8




                                                      foreign proceeding . . . , the need for § 1782(a) aid generally is not as
                                   1                  apparent as it ordinarily is when evidence is sought from a nonparticipant
                                   2                  in the matter arising abroad. A foreign tribunal has jurisdiction over those
                                                      appearing before it, and can itself order them to produce evidence. In
                                   3                  contrast, nonparticipants in the foreign proceeding may be outside the
                                                      foreign tribunal’s jurisdictional reach; hence, their evidence, available in the
                                   4                  United States, may be unobtainable absent § 1782(a) aid.
                                   5   Intel, 542 U.S. at 264 (internal quotations and citations omitted). In this case, Caban is not a party
                                   6   to any of the proceedings in Guatemala. App. at 10. Because Caban is “beyond the jurisdiction of
                                   7   courts in Guatemala,” discovery from that entity may be unobtainable without a discovery order
                                   8   under section 1782. See id. The first Intel factor therefore weighs in favor of issuing the subpoenas.
                                   9          The second discretionary factor examines “the nature of the foreign tribunal, the character
                                  10   of the proceedings underway abroad, and the receptivity of the foreign government or the court or
                                  11   agency abroad to U.S. federal court judicial assistance.” Intel, 542 U.S. at 264-65. Applicants, two
                                  12   of which are Guatemalan companies, assert that assert that courts in Guatemala will be receptive to
Northern District of California
 United States District Court




                                  13   considering any evidence obtained through the current application. App. at 10. In absence of any
                                  14   evidence that Guatemalan courts would reject the judicial assistance of this court, this factor weighs
                                  15   in favor of granting the application. See Super Vitaminas, S. A., No. 17-mc-80125-SVK, 2017 WL
                                  16   5571037, at *3 (N.D. Cal. Nov. 20, 2017) (granting section 1782 application where “there is no
                                  17   evidence suggesting that Guatemalan courts would be unreceptive to the discovery [applicant]
                                  18   seeks”).
                                  19          The third Intel factor considers whether the request “conceals an attempt to circumvent
                                  20   foreign proof-gathering restrictions or other policies of a foreign country or the United States.” Intel,
                                  21   542 U.S. at 264-65. Here, Applicants seek evidence from a third party that is beyond the
                                  22   jurisdictional reach of Guatemalan courts. App. at 10. The evidence is directly related to
                                  23   Applicants’ claims for fraud against Christian Rasch and other former administrators. Thus, there
                                  24   is no evidence that Applicants are attempting to circumvent Guatemalan law or procedure. This
                                  25   factor weighs in favor of granting the application.
                                  26          Fourth and finally, a court may consider whether a request is “unduly intrusive or
                                  27   burdensome.” Intel, 542 U.S. at 265. Applicants’ proposed subpoena is very broad. See App., Ex.
                                  28   A. For example, the subpoena requests “[a]ll financial, business, and property records of Caban
                                                                                          6
                                          Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 7 of 8




                                   1   Systems,” “[a]ll documents relating to the domestic or foreign bank accounts of Caban Systems,”

                                   2   and “[a]ny and all documents or communications related to the outstanding balance of any loan

                                   3   received by any bank or third party.” Id. at 9-10. Many of the requests do not reference Christian

                                   4   Rasch or Applicants at all. As written, the subpoena is overbroad and burdensome. However,

                                   5   Applicants and Caban previously reached an agreement on the appropriate scope of a subpoena. See

                                   6   Docket No. 10 at 2-3. Specifically, Caban agreed to produce:

                                   7                  1.      Documents or information sufficient to identify the Caban shares
                                                              initially issued to Multiflora and allegedly reissued to a third party;
                                   8

                                   9                  2.      Documents or information sufficient to identify the name, address,
                                                              and contact information of the third party purportedly in possession
                                  10                          of the aforementioned reissued shares;

                                  11                  3.      Documents or information sufficient to show the transfer of funds
                                                              from Multiflora’s accounts to Caban’s accounts;
                                  12
Northern District of California
 United States District Court




                                                      4.      Documents or information sufficient to show the amounts of any
                                  13
                                                              loans provided by Multiflora to Caban or to any individual or entity
                                  14                          acting on Caban’s behalf, the repayment of any such loans, and the
                                                              bank accounts from which loan proceeds were disbursed and to
                                  15                          which Caban repaid any such loans.

                                  16   Id. at 2-3. The scope of that agreement is far narrower than the proposed subpoena and appropriately

                                  17   tailored to the issues for which Applicants seek information. The court will therefore direct the

                                  18   issuance of a subpoena that reflects the scope of information contained in the parties’ agreement

                                  19   (with which Caban has allegedly not complied absent a court order). As narrowed, the requested

                                  20   discovery is not unduly intrusive or burdensome.

                                  21          Finally, despite appearing in this case and stipulating to a deadline for filing a motion to

                                  22   intervene and to quash, Caban has not filed any challenge to Applicants’ requested relief. Caban’s

                                  23   silence on this matter further supports the reasonableness of granting the application.

                                  24   III.   CONCLUSION

                                  25          For the reasons described above, the court grants in part Applicants’ ex parte application.

                                  26   Applicants may serve a subpoena that conforms with the narrowed scope identified above and in

                                  27   the parties’ January 29, 2021 stipulation. Caban shall fully comply with the subpoena within 14

                                  28   days of service.

                                                                                         7
                                         Case 4:20-mc-80193-DMR Document 13 Filed 06/29/21 Page 8 of 8

                                                                                                 ISTRIC
                                                                                            TES D      TC
                                                                                          TA




                                                                                                                 O
                                                                                     S
                                   1




                                                                                                                  U
                                                                                    ED




                                                                                                                   RT
                                                                                                         DERED




                                                                                UNIT
                                   2          IT IS SO ORDERED.
                                                                                                 O OR
                                                                                         IT IS S




                                                                                                                         R NIA
                                   3   Dated: June 29, 2021
                                                                                                              u
                                                                                                     a M. Ry
                                   4                                        ______________________________________




                                                                                NO
                                                                                              D on n
                                                                                           ge M. Ryu




                                                                                                                         FO
                                   5                                                   JudDonna




                                                                                 RT
                                                                                  United States Magistrate Judge




                                                                                                                     LI
                                                                                         ER




                                                                                    H




                                                                                                                 A
                                   6
                                                                                              N                      C
                                                                                                  D IS T IC T   OF
                                   7                                                                    R
                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            8
